¶26 (dissenting) — I respectfully dissent from part “b. Jury Instructions” of the majority opinion for the following reasons:
Sweeney, C.J.
¶27 (1) The trial judge here had broad discretion to give additional jury instructions even after deliberations had begum State v. Ng, 110 Wn.2d 32, 42-43, 750 P.2d 632 (1988); State v. Ransom, 56 Wn. App. 712, 714, 785 P.2d 469 (1990). And a trial court may instruct the jury on accomplice liability even if the State failed to charge that theory in the information. State v. Davenport, 100 Wn.2d 757, 764-65, 675 P.2d 1213 (1984). This is because a defendant who is charged as a principal is on notice of accomplice liability. State v. Teal, 117 Wn. App. 831, 838, 73 P.3d 402 (2003), aff’d, 152 Wn.2d 333, 96 P.3d 974 (2004).
*621¶28 (2) There was ample evidence of accomplice liability.
¶29 (3) And more significantly both the State and Andre Becklin argued accomplice liability to the jury. 3 Report of Proceedings at 294-96, 299, 314-15, 320, 322-23, 331.
¶30 (4) The court’s response to the jury’s inquiry was both limited and a correct statement of the law of accomplice liability, RCW 9A.08.020. Mr. Becklin’s argument here on appeal is primarily that the court’s further instruction amounted to a comment on the evidence. It did not. It was a simple and correct “yes” response to a legal question posed by the jury. State v. Woods, 143 Wn.2d 561, 591, 23 P.3d 1046 (2001).
¶31 I would affirm Mr. Becklin’s conviction.
Reconsideration denied September 18, 2006.
Review denied at 160 Wn.2d 1006 (2007).